Citation Nr: 0533657	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-01 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for vertigo and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from August 1989 
to August 1993, and from May 1994 to May 1998.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2004, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) for additional development and 
readjudication.  Following the attempted completion of the 
requested development, a supplemental statement of the case 
was issued in June 2005, and the case was returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The primary purpose of the December 2004 remand was to 
provide the veteran with an examination that was adequate for 
the purpose of determining the nature and etiology of his 
complaints of vertigo and dizziness, and specifically to 
determine whether the veteran has a current disease entity 
characterized by vertigo and dizziness (versus symptomatology 
of another disorder) that could be related in any manner to 
the veteran's service or any service-connected disorder.  In 
particular, the examiner was to explore whether the veteran's 
dizziness and vertigo could be related to his "complaints of 
left ear pain associated with dizziness during the summer of 
1997, or is otherwise related to service."  

Pursuant to the Board's remand, the veteran was afforded a VA 
neurological examination in May 2005.  In the report of the 
examination, in terms of diagnosis, it was concluded that 
"it is likely that [the veteran] has symptoms suggestive of 
dizziness possibly secondary to the use of medications for 
the low back pain causing dizziness as the side effect."  
The examiner noted, however, that "symptoms at this time 
have almost resolved."  

The report of that examination, however, failed to adequately 
address the specific questions asked in the December 2004 
remand.  Moreover, it posed and left open other questions 
that would be pertinent to the complete resolution of the 
veteran's claim of entitlement to service connection for 
vertigo and dizziness.  Specifically, the report of 
examination did not address whether the veteran's vertigo and 
dizziness are a separate disease entity, and if so whether 
they are related to service, in any manner.  The report did 
not answer the question regarding the veteran's complaints of 
left ear pain.  Moreover, the report suggested that the 
veteran's dizziness may have resolved, suggesting either that 
there are no more such complaints, or that the complaints are 
sporadic, but ongoing.  Finally, it is noted that service 
connection is in effect for a low back disorder, 
characterized as degenerative disc disease, L5-S1 with 
radiculopathy of the left lower extremity, currently rated as 
40 percent disabling.  Consequently, if the veteran's 
complaints of vertigo and dizziness are identified as a 
chronic disease entity, service connection could be 
established for such a disorder because they would not likely 
encompass the same symptomatology as the low back disorder, 
and thus would not violate the restriction on pyramiding.  38 
C.F.R. § 4.14 (2005).  

Given the foregoing discrepancies in the record, the Board 
finds that a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that a clarification 
of the opinions reached in the May 2005 VA medical 
examination is necessary for a fully informed evaluation of 
the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The case is REMANDED to the RO (via the AMC) for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by J.C., M.D., the same physician 
who conducted the examination of the 
veteran in May 2005.  If Dr. J.C. is no 
longer available, VBA AMC should make 
arrangements for an examination of the 
veteran by another VA examiner to 
determine the nature, extent, and 
etiology of any vertigo and dizziness 
disorder found. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination review or current 
examination.  The examiner must 
annotate the report that the claims 
file was in fact made available for 
review and reviewed in conjunction 
with the preparation of an addendum to 
the examination report or current 
examination report.  If the VA 
physician who conducted the May 2005 
VA examination deems it necessary to 
conduct an examination of the veteran 
for the purpose of providing the 
requested opinions, such an 
examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the veteran's 
complaints of vertigo and dizziness 
are a current chronic disease entity 
versus symptomatology of a separate 
disease entity.  In numerical terms, 
"at least as likely as not" means a 
"50 percent probability or greater."  
If the complaints have fully resolved 
or if they are merely a transient 
entity that only accompany the use of 
certain medication, the examiner 
should so state.  In particular, the 
examiner should indicate whether the 
use of any medication is required on 
such an ongoing basis that its use has 
created a separate disease entity 
manifested by vertigo and/or 
dizziness.  

If the veteran's vertigo and dizziness 
is considered to be a separate disease 
entity, is it less likely, more 
likely, or at least as likely as not 
(examiner to choose one) that any 
vertigo and/or dizziness disorder 
found on examination is related to 
service or to a service-connected 
disorder on any basis?  In numerical 
terms, "at least as likely as not" 
means a "50 percent probability or 
greater."  For purposes of 
completeness and compliance with the 
prior remand, the examiner should 
specifically address the question 
posed in the December 2004 remand as 
to whether these complaints could be 
related to the veteran's in-service 
complaints of left ear pain associated 
with dizziness during the summer of 
1997.  The examiner should also 
specifically address whether there is 
any such relationship to the veteran's 
service-connected low back disorder.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for vertigo and 
dizziness.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for vertigo and dizziness, and may result 
in a denial.  38 C.F.R. § 3.655 (2005).



	                  
_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

